Citation Nr: 1137863	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected acne of the face and neck with onychomycosis of the feet and hands ("acne and onychomycosis").

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected residual scar of the perineum, status post excision of vulvar cancer ("perineum scar").

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected surgical scar, status post excision of a benign left breast mass ("left breast scar").

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected gastroesophageal reflux disease ("GERD").



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO that granted service connection and assigned noncompensable evaluations from October 2004 for acne of the face and neck, onychomycosis of the bilateral feet, GERD, and scars of the left breast and perineum, effect beginning in October 2004.  The same decision also denied service connection for allergic rhinitis, headaches, and fibrotic cyst disease of the left breast.

In December 2005, the RO assigned separate 10 percent evaluations for the service-connected GERD and the left breast scar, effective in October 2004.  

In April 2006, the RO assigned an increased 10 percent rating for the service-connected perineum scar, effective in October 2004.   The RO additionally merged the disabilities manifested by acne of the face and neck and onychomycosis of the feet and left hand and assigned a single 10 percent rating, effective in October 2004.

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that these claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board remanded the case to the RO in April 2010 for further development and adjudication.  The claims have been returned to the Board and are now ready for appellate disposition.  

The service connection for allergic rhinitis also was granted by the Board and implemented by the RO in May 2010.  The claim for headaches was remanded by the Board and granted by the RO in June 2011.  

As such, they are no longer before the Board.  The claim of service connection for a fibrotic cyst of the left breast was denied by the Board in April 2010 and, thus, is no longer in appellate status. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  At no time during the period of the appeal is the service-connected acne and onychomycosis shown to have been productive of: visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement; scars, that are deep or cause limited motion in an area or areas exceeding 12 square inches; dermatitis covering 20 to 40 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period; or deep acne affecting 40 percent or more of the face and neck.

3.  At no time during the period of the appeal is the service-connected perineum scar shown to have been productive of a deep scar or scar that causes limited motion in an area or areas exceeding 12 square inches; while superficial, it does not cause limited motion in an area or areas of 144 square inches or greater.  

4.  At no time during the period of the appeal is the service-connected left breast scar shown to have been productive of a deep scar or scar that causes limited motion in an area or areas exceeding 12 square inches; while superficial, it does not cause limited motion in an area or areas of 144 square inches or greater.  

5.  At no time during the period of the appeal is the service-connected GERD shown to have been productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected acne and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Codes 7800-7806, 7813, 7828 (2011).  

2.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected perineum scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.116 including Diagnostic Code 7610, 4.118 including Diagnostic Codes 7800-7806 (2011).  

3.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected left breast scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Codes 7800-7806 (2011).  

4.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114 including Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claims arise from her disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, and reports of VA examination.  The Veteran has not identified any other evidence that has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


(i.)   Acne and Onychomycosis

Historically, service connection was awarded for acne and onychomycosis in a December 2004 rating decision.  Two separate initial noncompensable evaluations were assigned effective in October 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating for acne and onychomycosis.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

In an April 2006 rating decision, the RO reclassified the acne and oncychomycosis disabilities and assigned a single 10 percent evaluation effective in October 2004.  Her claim remains in appellate status.  AB, supra.

The Veteran's  acne and onychomycosis has been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7828, as 10 percent disabling.  Under Diagnostic Code 7813, dermatophytosis (tinea corporis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris) are rated as disfigurement, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, a 10 percent rating is assigned for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips) or with two or three characteristics of disfigurement.  Id.

Under Diagnostic Code 7801, a 10 percent rating is assigned for a scar, other than the head, face, or neck, that is deep or causes limited motion in an area or areas exceeding six square inches; a 30 percent is assigned for an area or areas exceeding 12 square inches.  Id.

Under Diagnostic code 7802, scars, other than the head, face, or neck that are  superficial and cause limited motion in an area or areas of 144 square inches or greater are assigned a maximum 10 percent rating.  Id.

Under Diagnostic Code 7803, a superficial scar (not associated with underlying soft tissue damage) and unstable (frequent loss of covering of skin over the scar) is assigned a maximum 10 percent rating.  Id.

Under Diagnostic Code 7804, a superficial scar and painful on examination is assigned a maximum 10 percent rating.  Under Diagnostic Code 7805, scars are rated on limitation of function of the affected part.  Id.

Under Diagnostic Code 7806, dermatitis covering 20 to 40 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period is assigned a 10 percent rating; 30 percent is assigned for dermatitis covering at least five percent but less than 20 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

Under Diagnostic Code 7828, superficial acne of any extent is assigned a noncompensable rating.  Deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face or neck is assigned a 10 percent rating; a 30 percent is assigned for deep acne affecting 40 percent or more of the face and neck.  Id.

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that the portion that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Based on its review of the medical evidence, the Board finds that an initial evaluation in excess of 10 percent for the service-connected acne and onychomycosis is not warranted under Diagnostic Codes 7813 or 7828 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  

At the outset, the Board finds that higher ratings are not warranted under Diagnostic Codes 7802, 7803, or 7804 as the Veteran is already receiving the maximum schedular rating available under these code sections.  

The Board has also considered evaluating the service-connected acne and onychomycosis under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Notably, the service-connected disability is not shown to be productive of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips) or with two or three characteristics of disfigurement to warrant a 30 percent rating under Diagnostic Code 7800.  38 C.F.R. § 4.118.

The acne and onychomycosis also is not productive of scars that are deep or cause limited motion in an area or areas exceeding 12 square inches (Diagnostic Code 7801) or dermatitis covering 20 to 40 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period (Diagnostic Code 7806).  

Further, there has been no objective evidence of deep acne affecting 40 percent or more of the face and neck (Diagnostic Code 7828).  Id.  

The pertinent medical evidence includes the available service treatment records, post-service medical records, and reports of VA examination in 2004, 2005 and 2010. 

At a VA examination in September 2004, the Veteran noted using topical retinae once a day, as well as erythromycin topically.  The Veteran was employed and indicated that the skin condition did not affect her ability to work.  

The face was noted to show superficial acne, with scattered papules and occasional pustules.  Approximately 10 percent of the face and neck were affected.  The hands were absent of overt discoloration or disfigurement.  The third finger of the left hand showed slight irregularity of the distal nail.  The large toes showed abnormal keratinization, with yellow-brown discoloration.  The right small toe and both third toes showed abnormalities of shape with involvement of 10 percent of the feet.  Acne involved approximately 4.6 percent of the exposed body and 0.6 percent of total body.  The nail changes involved no percent of exposed body and 3.6 percent of total body.

At a VA examination in September 2005, the Veteran was noted to have continued to use a topical  Retin A gel once a day.  She also took oral tetracycline daily.  She reported using Lamisil in the past orally for six months. The Veteran denied the use of any corticosteroid or other immunosuppressive drugs.  The Veteran reported that the skin condition did not have an effect on her occupation.  

The Veteran had less than 25 papular erythematous lesions of the face and neck.  There were no manifestations of fungal impairment of the fingernails.  The toenails showed mild discoloration and thickening , but no distortion. 

There were five scars on the right forearm, which measured 1.6 cm x 2.7 cm; 1 cm x 1 cm; 1.2 cm x 1.2 cm; 0.6 cm x 0.6 cm; and an annular lesion which was 1.8 cm in diameter.  On the left wrist there were two ovid scars measuring 1 cm x 0.5 cm, and another which measured 2.5 cm x 1 cm.  

The remaining scars had neither tenderness nor adherence, all texture was smooth.  They were not elevated or depressed.  The scars were all superficial and stable. There was no inflammation of any of the scars.  The scarring was hypopigmented. There was no gross distortion of the face, induration or inflexibility, or limitation of motion or function caused by any of the scars.  

The Veteran had mild facial acne affecting approximately two percent of the exposed body and less than one percent of the total body.  Onychomycosis affected 0 percent of the exposed body and approximately one percent of the total body.  There were no manifestations of fungal infections of the fingernails.  

VA outpatient treatment records dated in March 2006, April 2007, and April 2008 show the acne symptoms were controlled on medication.  An entry dated in May 2009 simply noted occasional flare-ups of acne.  The Veteran use Retin A and erythromycin gel. 

Upon VA examination in July 2010, the Veteran was noted to have continued to use oral antibiotics and topical preparations.  She reported intermittent flares of acne on the back of her neck to her lateral face , behind her ears, and forehead in the her T zone.  She denied any impairment of mobility or missed work during flare-ups.

The only acne visible upon examination was a small acne scar to the left of her lateral face.  It was 0.5 cm in a circular distribution and was slightly indented and pale in color.

The Veteran reported monthly flares of onychomycosis, worse in the summer.  This was quiet at the time of examination.  There were several hypopigmented areas which the Veteran indicated were the result of previous onychomycosis flares.  

On her right upper arm, there was a 3 x 1 cm hypopigmented flat area.  On the left forearm, there was a 2.5 x 1 cm stellate area of hypopigmentation.  On the left upper forearm, there was a 1 x 1 cm area of flat hypopigmentation.  On her right forearm, there was 3 x 2 cm flat area of hypopigmentation.  On her left forearm, there was a 0.5 x 0.5 cm area of hypopigmentation that was circular.  On her right forearm, there was a 1.5 x 1 cm stellate area of hypopigmentation.  

All areas were flat.  The scars were said to be painful.  She had not used any immunosuppressant or corticosteroid.  Approximately 2 percent of the body was involved.  The area of exposed skin was 0 percent and 0.28 percent of the total body.  The only evidence for onychomycosis on her nails was a slightly deformed right great toenail.

In light of these findings, there is no basis for assignment of an initial evaluation in excess of 10 percent, to include "staged" ratings, for the service-connected acne and onychomycosis.  See Fenderson, supra.  

Notably, in 2004, the service-connected acne involved only approximately 4.6 percent of the exposed body and 0.6 percent of total body.  The nail changes involved 0 percent of exposed body and 3.6 percent of total body.  

In 2005, the Veteran had mild facial acne affecting approximately 2 percent of the exposed body and less than 1 percent of the total body.  Onychomycosis affected 0 percent of the exposed body and approximately 1 percent of the total body.  There were no manifestations of fungal infections of the fingernails.  

Finally, in 2010, the area of exposed skin showing acne was 0 percent and 0.28 percent of the total body.  The only evidence for onychomycosis on her nails was slightly deformed right great toenail.  

These disabilities when rated alone, acne and onychomycosis, do not warrant a compensable rating.  Together, no more than a 10 percent rating is warranted as shown by the evidence delineated above.  Should the disability change in the future, she may be assigned a higher evaluation.


(ii.)  Perineum Scar 

Historically, service connection was awarded for a perineum scar in a December 2004 rating decision.  An initial noncompensable evaluation was assigned effective in October 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

In an April 2006 rating decision, the RO awarded an increased 10 percent evaluation retroactive to October 2004.  Her claim remains in appellate status.  AB, supra.

The Veteran's  perineum scar has been rated under 38 C.F.R. § 4.116, Diagnostic Code 7610 and 38 C.F.R. § 4.118, Diagnostic Code 7804, as 10 percent disabling.  

Under Diagnostic Code 7610, disease or injury of the vulva is rated as 10 percent disabling for symptoms that require continuous treatment; a 30 percent is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116.

Under Diagnostic Code 7804, scars, that are superficial (not associated with underlying soft tissue damage) and painful on examination are rated as 10 percent disabling.  This is the maximum schedular rating available under this code section.  38 C.F.R. § 4.118.

As previously noted, effective on October 23, 2008, VA amended the Schedule for Rating Disabilities.  

Based on its review of the medical evidence, the Board finds that an initial evaluation in excess of 10 percent for the service-connected perineum scar is not warranted under Diagnostic Codes 7610 or 7804 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  

At the outset, the Board finds that a higher rating is not warranted under Diagnostic Code 7804 as the Veteran is already receiving the maximum rating available under this code section.  The same can be said for Diagnostic Codes 7801 and 7802, as the scar is not deep and does not cause limited motion in an area or areas exceeding 12 square inches. While superficial, the scar does not cause limited motion in an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118.  

The Board has also considered evaluating the service-connected scar under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118, but finds none that would avail the Veteran of a higher disability rating.  See Butts, 5 Vet. App. at 538;  Pernorio, 2 Vet. App. at 629.    

As the scar is not on the head, face, or neck, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The scar is not analogous to dermatitis and moreover, it is not shown to cover 20 to 40 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more (Diagnostic Code 7806).  Id.  

The pertinent medical evidence includes the available service treatment records, post-service medical records, and reports of VA examination in 2004, 2005 and 2010. 

Upon VA examination in September 2004, the Veteran had no gynecological complaints, to include discharge or abnormal bleeding.  She had no problems with incontinence.  Her external genitalia was normal.  There was minimal scar tissue noted in the perineum at the point of the perineal body.  Digital exam revealed normal uterus with normal adnexa and no tenderness to palpation.  

Upon VA examination in September 2005, the Veteran reported some hypersensitivity in the region of the perineum scar.  No objective findings were noted.

The records from Moncrieff Army Hospital show that colposcopic evaluation of the vulva showed no abnormalities in August 2005.   She had genitourinary symptoms in June 2006, and her genitalia was normal.  

Upon VA examination in July 2010, the perineal scar was very difficult to find, but appeared to be approximately 5 cm in length.  It was very pale and flat, almost nonvisible to the right of the perineum.  The Veteran reported that it was tender to the touch.  There was no keloid formation.  

In light of these findings, there is no basis for assignment of an initial evaluation in excess of 10 percent, to include "staged" ratings, for the service-connected perineum scar.  See Fenderson, supra.  

Notably, the objective evidence has not shown vulva symptoms that require continuous treatment, let alone, symptoms not controlled by continuous treatment.  There has been no recurrence of vulva cancer.  38 C.F.R. § 4.116.   

As shown, by the most recent examination, the scar is almost invisible.  The tenderness to palpation has been considered and compensated for in the current 10 percent rating.  38 C.F.R. § 4.118.
Should the disability change in the future, she may be assigned a higher evaluation.


(iii.) Left Breast Scar

Historically, service connection was awarded for a left breast scar in a December 2004 rating decision.  An initial noncompensable evaluation was assigned effective in October 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

In a December 2005 rating decision, the RO awarded an increased 10 percent evaluation retroactive to October 2004.  Her claim remains in appellate status.  AB, supra.

The Veteran's  left breast scar has been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, as 10 percent disabling.  

Under Diagnostic Code 7804, scars, that are superficial (not associated with underlying soft tissue damage) and painful on examination are rated as 10 percent disabling.  This is the maximum schedular rating available under these code sections.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, scars are rated limitation of function of the affected part. 

As previously noted, effective on October 23, 2008, VA amended the Schedule for Rating Disabilities.   

Based on its review of the medical evidence, the Board finds that an initial evaluation in excess of 10 percent for the service-connected left breast scar is not warranted under Diagnostic Codes 7804 or 7805 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  

At the outset, the Board finds that a higher rating is not warranted under Diagnostic Code 7804 as the Veteran is already receiving the maximum schedular rating available under this code section.  

The same can be said for Diagnostic Codes 7801 and 7802, as the scar is not deep and does not cause limited motion in an area or areas exceeding 12 square inches.  While superficial, the scar does not cause limited function or involve 144 square inches or greater.  38 C.F.R. § 4.118.

The Board has also considered evaluating the service-connected scar under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118, but finds none that would avail the Veteran of a higher disability rating.  See Butts, 5 Vet. App. at 538;  Pernorio, 2 Vet. App. at 629.    

As the scar is not on the head, face, or neck, Diagnostic Code 7800 is  not applicable.  38 C.F.R. § 4.118.  The scar is not analogous to dermatitis and moreover, it is not shown to cover 20 to 40 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more (Diagnostic Code 7806).  Id.  

The pertinent medical evidence includes the available service treatment records, post-service medical records, and reports of VA examination in 2004, 2005, and 2010. 

Upon VA examination in September 2004, the Veteran's breasts were symmetric.  There was an approximately 3 cm scar noted at approximately 3 o'clock position on the left breast.  There was no masses palpated, nipple discharge or axillary lymphadenopathy.  

Upon VA examination in September 2005, the Veteran reported having some tenderness at the lateral portion of the scar, otherwise it did not bother her.  The scar was in the upper lateral quadrant at approximately 10 o'clock.  It was 0.2 cm x 4 cm long.  There was mild tenderness at the lateral portion.  There was no adherence.  The texture was smooth.  The scar was stable.  It was not elevated or depressed.  There was no inflammation.  Scarring was hypopigmented, but there was no induration or inflexibility.  There was no limitation of motion or function caused.  

Upon VA examination in July 2010, the Veteran again endorsed tenderness to palpation.  She also reported some discomfort with movement, but denied impediment to her mobility.  The left lateral breast showed a 7 cm long, flat, nonkeloid scar.  It was very pale in color and was tender to palpation.  

In light of these findings, there is no basis for assignment of an initial evaluation in excess of 10 percent, to include "staged" ratings, for the service-connected left breast scar.  See Fenderson, supra.  Notably, the objective evidence has not shown that there has been limitation of function of the left breast.  38 C.F.R. § 4.118.   The tenderness to palpation has been considered and compensated for in the current 10 percent rating.  38 C.F.R. § 4.118.

Should the disability change in the future, she may be assigned a higher evaluation.


(iv.)  GERD

Historically, service connection was awarded for GERD in a December 2004 rating decision.  An initial noncompensable evaluation was assigned effective in October 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

In a December 2005 rating decision, the RO awarded an increased 10 percent evaluation retroactive to October 2004.  Her claim remains in appellate status.  AB, supra.

The Veteran's  GERD has been rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 10 percent disabling.  38 C.F.R. § 4.20 (it is permissible to rate an unlisted condition under a closely related disease or injury).

Under Diagnostic Code 7346, a 10 percent is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity; a 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.

Based on its review of the medical evidence, the Board finds that an initial evaluation in excess of 10 percent for the service-connected GERD is not warranted under Diagnostic Code 7346 or under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.114, that would avail the Veteran of a higher disability rating.  See Butts, 5 Vet. App. at 538;  Pernorio, 2 Vet. App. at 629.  Notably, there has been no evidence of hypertrophic gastritis (Diagnostic Code 7307) or gastric ulcer (Diagnostic Code 7304).  

The pertinent medical evidence includes the available service treatment records, post-service medical records, and reports of VA examination in 2004, 2005 and 2010. 

Upon VA examination in September 2004, the Veteran reported coughing, choking and heartburn if she did not take her medication.  She denied dysphagia, but did get choked sometimes.  The examiner noted it was reasonable to assume this was secondary to her large thyroid.  The Veteran did not have pyrosis or epigastric pain.  She also did not have substernal or arm pain.  She had no bleeding in her stools.  She reported occasional regurgitation.  The abdomen was nontender, nondistended, and soft.  GERD was said to be relieved by Prilosec.  

Upon VA examination in September 2005, the Veteran presented with subjective complaints of occasional substernal pain.  There was no hematemesis or melena.  She reported daily reflux and regurgitation symptoms.  She had nausea and vomiting two times per week.  She took Prilosec twice a day and Tums. The abdomen was again soft, flat, and nontender.  The examiner noted that a review of the medical evidence did not show any study confirming GERD, but confirmed the diagnosis based on her symptoms and response to medications. 

An upper gastrointestinal study (UGI) dated in September 2005 was normal.  The Veteran denied any nausea or vomiting.  She also denied any change in bowel habits.  There was some dysphagia in November 2005, but no hematuria or melena.  

The VA outpatient treatment records dated in March 2006 show that the Veteran switched to Prevacid.  She denied any nausea and vomiting.  In April 2007, her GERD was noted to be well controlled.  She denied vomiting in July 2007.  She did report burping with spicy foods.  In April 2008, her GERD was found to be doing well on Prevacid.  In May 2009, the Veteran only reported intermittent symptoms.  Her GERD was controlled by Prevacid.   Dysphagia for solid foods in March 2009 and June 2009 was related to multiple thyroid cysts.  

The records from Moncrief Army Hospital dated in September 2008 reveal that the Veteran denied any gastrointestinal symptoms.  She denied having nausea or vomiting in September 2009.

Upon VA examination in July 2010, the Veteran reported having dysphagia for solid foods, pyrosis, and regurgitation.  She denied any frank vomiting.  She reported left arm pain, but had a known history of neck problems and was unable to separate neck complaints from her stomach problems.  Her weight remained stable.  She denied any hematemesis or hematochezia. There was no diagnosis of endoplasm.  Her complaints were considered stable. 

In light of these findings, there is no basis for assignment of an initial evaluation in excess of 10 percent, to include "staged" ratings, for the service-connected GERD.  See Fenderson, supra.  While the Veteran has had some dysphagia, it has been linked to her large thyroid and thyroid cysts.  

Despite recent complaints of dysphagia, pyrosis and regurgitation on VA examination, the Veteran has not suffered a considerable impairment of health.  Substernal pain has not been shown to be due to GERD alone.  38 C.F.R. § 4.114.

Should the disability change in the future, she may be assigned a higher evaluation.


(v.)      Individual Unemployability

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to her claims for increase.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  She has been employed full time since 2007.

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected disabilities, a claim for a TDIU rating is not presented in the instant case. 


(vi.) Extraschedular

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected onychomycosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, as the Veteran's disability picture is contemplated by the rating schedule 
referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims for increase and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An increased, initial evaluation in excess of 10 percent for the service-connected acne and onychomycosis is denied.

An increased, initial evaluation in excess of 10 percent for the service-connected perineum scar is denied.  

An increased, initial evaluation in excess of 10 percent for the service-connected left breast scar is denied.

An increased, initial evaluation in excess of 10 percent for the service-connected GERD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


